Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered June 28, 1995, convicting defendant, upon his plea of guilty, of two counts of attempted kidnapping in the first degree, and sentencing him to consecutive terms of 5 to 15 years, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied. Defendant’s plea was entered into knowingly, voluntarily and intelligently and various claims of coercion are unsupported by the existing record, as is his claim of inability to understand the translation of the proceedings (People v Fiumefreddo, 82 NY2d 536, 543; People v Reddish, 156 AD2d 195, lv denied 75 NY2d 923).
Defendant received effective assistance of counsel (People v Ford, 86 NY2d 397, 404). Counsel was not ineffective for declining to support defendant’s plea withdrawal application, since it was meritless (People v Kelly, 232 AD2d 314). Concur—Murphy, P. J., Milonas, Rosenberger, Wallach and Andrias, JJ.